            Case 2:21-cv-01139-CB Document 5 Filed 09/09/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALVIN R. SIMMONS and                           )
JOSEPH M. SIMMONS                              )
                Plaintiffs,                    )       Civil Action No. 21-1139
                                               )
       v.                                      )       Judge Cathy Bissoon
                                               )
CRAIG STREET BEER CO.,                         )
                                               )
                       Defendants              )

                                  ORDER DISMISSING CASE

       On August 27, 2021, Alvin Simmons and Joseph M. Simmons (“Plaintiffs”) filed a

Motion for Leave to Proceed in Forma Pauperis, (Doc. 1), along with a complaint (Doc. 1-1).

Plaintiff’s Motion was granted and his Complaint filed on September 2 (“Complaint,” Doc. 4).

       After granting the right to proceed in forma pauperis, a court must review the plaintiff’s

allegations and dismiss his or her lawsuit if: (a) the allegation of poverty is untrue; (b) the action

is frivolous; (c) the complaint fails to state a claim; or (d) the action seeks money damages from

an immune defendant. 28 U.S.C. § 1915(e)(2); Atamian v. Burns, 236 F. App’x 753, 755 (3d

Cir. 2007) (“[T]he provisions of § 1915(e) apply to all in forma pauperis complaints.”). In

performing this review, the court construes a pro se plaintiff’s complaint liberally in favor of him

or her. Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

       Turning to Plaintiffs’ Complaint, filed as a pro se form complaint for violation of civil

rights from the clerk’s office, Plaintiffs appear to be alleging that the employees at Craig Street

Beer Co. assaulted Mr. Joseph Simmons on the basis of his sexual orientation and race.

Complaint at 4-5. In order to survive dismissal for failure to state a claim, Plaintiff’s complaint

must contain “sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, while Plaintiffs have

                                                   1
            Case 2:21-cv-01139-CB Document 5 Filed 09/09/21 Page 2 of 3




selected the box indicating that Defendant was a state actor (Complaint at 3), they do not provide

any facts supporting such an allegation—a necessary component to any allegation under 42

U.S.C. § 1983.

        Plaintiffs do not allege that Defendants acted in concert with the state or that their actions

were controlled by the state. See Kach v. Hose, 589 F.3d 626, 646 (3d Cir. 2009) (noting that the

“principle question at stake” in determining whether state action occurred “is whether there is

such a close nexus between the State and the challenged action that seemingly private behavior

may be fairly treated as that of the State itself”). There are no allegations asserted that could

draw such a connection between Defendant’s action and the state. As such, Plaintiffs have failed

to state a claim because Defendant is not a state actor. See Moore v. Coyne, 728 Fed. Appx. 81,

82 (3d Cir. 2018) (affirming the district court’s dismissal without leave to amend in a case where

“[n]one of the conduct alleged in the complaint can be fairly attributed to the state for purposes

of §1983” where defendants were private attorneys). Further, the Court notes that all allegations

appear to be injuries sustained by Mr. Joseph M. Simmons, and it does not appear that Mr. Alvin

R. Simmons has any standing to bring such claims, regardless of jurisdiction.

        For the reasons set forth above, Plaintiffs’ Complaint (Doc. 4) is DISMISSED WITH

PREJUDICE 1 pursuant to 28 U.S.C. § 1915(e)(2) and Fed. R. Civ. P. 8., as Plaintiffs have

failed to state a claim for relief.




1
  Not only have Plaintiffs failed to demonstrate that Defendant is a state actor, they also failed to
allege any actual violation of federal rights. See Fed. R. Civ. P. 8(a) (requiring “short and plain
statement[s]” showing that the pleader is entitled to relief) and 8(d)(1) (“Each allegation must be
simple, concise, and direct.”). Plaintiffs do not provide any facts that would support a claim that
the alleged assault on Mr. Joseph Simmons was based on his sexual orientation, or even any
details on the assault, aside from listing witnesses. Complaint at 4. As such, amendment would
be futile.
                                                  2
           Case 2:21-cv-01139-CB Document 5 Filed 09/09/21 Page 3 of 3




       IT IS SO ORDERED.


September 9, 2021                           s\Cathy Bissoon
                                            Cathy Bissoon
                                            United States District Judge


cc (via First-Class U.S. Mail):

Alvin R. Simmons
Joseph M. Simmons
4400 Centre Ave.
Apt. 2Q
Pittsburgh, PA 15213




                                        3
